     JAMES A. ORONOZ, ESQ.
 1   Nevada Bar No. 6769
 2   Oronoz & Ericsson, LLC
     1050 Indigo Drive, Suite 120
 3   Las Vegas, Nevada 89145
     Telephone: (702) 878-2889
 4   Facsimile: (702) 522-1542
     jim@oronozlawyers.com
 5
     Attorney for Quentin Armstrong
 6
 7
 8                         UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA
 9                                       )
                                         )
10                                       )
     UNITED STATES OF AMERICA,           ) CASE NO: 2:19-cr-00133-APG-VCF
11              Plaintiff,               )
                                         ) STIPULATION TO CONTINUE
12                                       ) SENTENCING HEARING AS TO
                vs.                      ) QUENTIN ARMSTRONG
13                                       )
     QUENTIN ARMSTRONG,                  ) (First Request)
14                                       )
               Defendant.                )
15                                       )
                                         )
16                                       )
                                         )
17
18          IT IS HEREBY STIPULATED AND AGREED by QUENTIN ARMSTRONG, by
19   and through his attorney, JAMES A. ORONOZ, ESQ., and the United States of America, by
20   and through MELANEE SMITH, ESQ., Assistant United States Attorney, that the
21   sentencing hearing currently scheduled for July 21, 2021, at 2:30 p.m., be vacated and
22   continued for not fewer than 60 days to a date and time that is convenient to this Honorable
23   Court. The request for a continuance is based upon the following:
24
            1.      Defense Counsel for Defendant Armstrong has spoken with his client, who
25                  is in custody, and Mr. Armstrong does not oppose the continuance.

26          2.      Defense Counsel has spoken to Assistant United States Attorney, Melanee
                    Smith, and the Government has no objection to the continuance.
27
28          3.      The additional time requested herein is not sought for purposes of delay.



                                                    1
            4.     Time is sought because additional preparation for sentencing is required.
 1
 2          5.     The additional time requested by this Stipulation to Continue Sentencing is
                   reasonable pursuant to Fed.R.Crim.P. 32(b)(2), which states that the “court may,
 3                 for good cause, change any time limits prescribed by this rule.”
 4
            6.     Additionally, denial of this request for continuance could result in a
 5                 miscarriage of justice.

 6
 7
     DATED: July 12, 2021
 8
     Respectfully submitted,
 9
10   /s/ James A. Oronoz        .                /s/ Melanee Smith
     James A. Oronoz, Esq.                       Melanee Smith, Esq.
11
     Oronoz & Ericsson, LLC                      Assistant United States Attorney
12   1050 Indigo Drive, Suite 120                501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89145                     Las Vegas, Nevada 89101
13   Attorney for Quentin Armstrong              Attorney for the United States of America
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   2
     JAMES A. ORONOZ, ESQ.
 1   Nevada Bar No. 6769
     Oronoz & Ericsson, LLC
 2   1050 Indigo Drive, Suite 120
     Las Vegas, Nevada 89145
 3   Telephone: (702) 878-2889
 4   Facsimile: (702) 522-1542
     jim@oronozlawyers.com
 5
     Attorney for Quentin Armstrong
 6
                               UNITED STATES DISTRICT COURT
 7
                            DISTRICT OF NEVADA
 8                                  ***
                                     )
 9                                   )
                                     )
10   UNITED STATES OF AMERICA,       ) CASE NO: 2:19-cr-00133-APG-VCF
                Plaintiff,           )
11                                   )
                                     ) ORDER
12              vs.                  )
                                     ) (First Request)
13   QUENTIN ARMSTRONG,              )
               Defendant.            )
14                                   )
                                     )
15                                   )
                                     )
16                                   )
17
                                         FINDINGS OF FACT
18
19           Based on the pending Stipulation of counsel, and good cause appearing therefore, the
20   Court finds:
21
            1.      Defense Counsel for Defendant Armstrong has spoken with his client, who
22                  is in custody, and Mr. Armstrong does not oppose the continuance.
23
            2.      Defense Counsel has spoken to Assistant United States Attorney, Melanee
24                  Smith, and the Government has no objection to the continuance.

25          3.      The additional time requested herein is not sought for purposes of delay.
26
            4.      Additionally, denial of this request for continuance could result in a
27                  miscarriage of justice.
28          5.      Time is sought because additional preparation for sentencing is required.


                                                    3
 1
            6.      The additional time requested by this Stipulation to Continue Sentencing is
 2                  reasonable pursuant to Fed.R.Crim.P. 32(b)(2), which states that the “court may,
                    for good cause, change any time limits prescribed by this rule.”
 3
            7.      Additionally, denial of this request for continuance could result in a
 4
                    miscarriage of justice.
 5
                                        CONCLUSION OF LAW
 6
 7          The ends of justice served by granting said continuance outweigh the best interests of

 8   the public and the defense, since the failure to grant said continuance would be likely to result
 9   in a miscarriage of justice, would deny the defendant sufficient time and the opportunity within
10
     which to be able to effectively and thoroughly prepare for his sentencing hearing, taking into
11
     account the exercise of due diligence.
12
13                                               ORDER

14          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for
15                                                                             6th day of
     July 21, 2021, at the hour of 2:30 p.m., be vacated and continued to the ____
16
       October
     ________________,    21 at the hour of __________.
                       20____,               1:30 p.m. in Courtroom 6C.
17
18
19                               12th day of ______________,
            DATED AND DONE this _____          July          2021.

20
21
                                                            ________________________________
22                                                          UNITED STATES DISTRICT JUDGE

23
24
25
26
27
28


                                                     4
